                        IN THE UNITED STATES DISTRICT COURT

                       FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

MARCO CHARLES GILBERT,                         )
                                               )
              Petitioner,                      )
                                               )
       v.                                      )           CV 119-178
                                               )            (Formerly CR 114-125)
UNITED STATES OF AMERICA,                      )
                                               )
              Respondent.                      )
                                          _________

                                          ORDER
                                          _________

       Petitioner, an inmate at the U.S. Penitentiary in Adelanto, California, has filed a

motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence. (Doc. no. 1.) On

March 25, 2020, Petitioner filed a Motion for Copy of Records, in which he asks the Court to

send him copies of his criminal docket, indictment, plea agreement, sentence, and condition

sheet. (Doc. no. 5.)

       Petitioner’s request fails for multiple reasons. “A habeas petitioner, unlike the usual

civil litigant in federal court, is not entitled to discovery as a matter of ordinary course.”

Bracy v. Gramley, 520 U.S. 899, 904 (1997). Rule 6(a) of the Rules Governing § 2255

Proceedings allows discovery for good cause. Good cause exists “where specific allegations

before the court show reason to believe that the petitioner may, if the facts are fully

developed, be able to demonstrate that he is . . . entitled to relief.” Id. at 908-09 (citation

omitted).   Petitioner asserts he needs the requested documents so he may walk in the

penitentiary yard without getting stabbed.      (Doc. no. 5.)    There is nothing specific in

Petitioner’s request that demonstrates the copies will assist him in his § 2255 motion. In fact,
Petitioner has submitted a request not specifically targeted to any claim in his § 2255 motion.

       However, to the extent Petitioner is requesting portions of his case file to assist in his

§ 2255 motion, Petitioner has been able to formulate his § 2255 motion based on information

or knowledge already within his possession, and he offers no valid explanation as to why the

requested documents from his criminal case file is necessary for the resolution of his § 2255

motion. See Hansen v. United States, 956 F.2d 245, 248 (11th Cir. 1992) (“[A] prisoner is

entitled to access to the court files only after he has made a showing that such files are

necessary to the resolution of an issue or issues he has presented in a non-frivolous pending

collateral proceeding.”) Additionally, to the extent Petitioner seeks copies of information

available from the public record of his underlying criminal case, he may always submit a

request for documents, along with the requisite $0.50 per page, directly to the Clerk of Court

for the Southern District of Georgia. Accordingly, the Court DENIES Petitioner’s Motion

for Copy of Records. (Doc. no. 5.)

       The Court will address the substance of Petitioner’s § 2255 motion in its normal

course of business.

       SO ORDERED this 31st day of March, 2020, at Augusta, Georgia.




                                               2
